DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/20/2022.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2022, is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017 /0227491A1 - “Johnson”) in view of Anglin, Jr. et al. (US 2015/0338390 A1 – “Anglin”) 

Regarding Claim 1 (Original), Johnson teaches a method for detecting a health condition of a subject Johnson discloses a technology for screening an ovarian cancer based on electronic detection from a sample (Johnson: [0052], [0082]), comprising: 
obtaining a biological sample from the subject and placing it into a container having a headspace surrounding the biological sample Johnson discloses a detection device kit chamber [container] comprising a sensor chamber and comprising a sample chamber configured to contain collected sample where the sensor chamber comprises a headspace (Johnson: [0030]- [0032], [0037], [0039])
contacting a gas from the headspace with a ...  sensor element, the …sensor element comprising one or more discrete graphene… Johnson discloses a chamber comprising a sensor array chip and a volatile organic gases (VOCs) obtained from the headspace above cell cultures released from a sample contacts the sensor detectors on the chip where the detectors includes a semiconductor material and detection moiety comprising graphene (Johnson: [0031], [0038], [0051]-[0052], [claim 43]).
Johnson discloses using a sensor chamber and collecting data streams from sensing devices to include measurements [0079], however, Johnson does not expressly disclose sensing capacitance of graphene varactors to obtain dataset.
Anglin teaches
chemical sensor element, the chemical sensor element comprising one or more discrete graphene varactors (Anglin: [Abs], [0006], [0023], [0056])
sensing and storing capacitance of the discrete graphene varactors to obtain a sample data set Anglin discloses a graphene varactor integrated into sensor and sensing capacitance of the element to determine changes in resonant and frequency based on contacting with a volume of gas from a sample in a device with the sensor and a raw data is generated and transmitted to be stored, for example, in a medical records (Anglin: [0006], [0055], [0070]-[0073], [0078]-[0079]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson sensor used to detect a moiety to incorporate using chemical sensor element comprising one or more discrete graphene varactors and sensing and storing capacitance of the varactors to generate data set, as taught by Anglin which helps refining medical treatment of a condition using measured analyte data by the graphene varactor (Anglin: [0006]).

Regarding Claim 2 (Original), the combination of Johnson and Anglin teaches the method of claim 1, classifying the sample data set into one or more preestablished classifications Johnson discloses analyzing a summary of sensor responses data [data set] categorizes [classifying] the sample in defined categories of a disease [predefined classification] such as cancer, benign, or control sets (Johnson: [Fig. 4-5], [0010], [0012]-[0013], [0021], [0129]).

Regarding Claim 3 (Original), the combination of Johnson and Anglin teaches the method of claim 1, further comprising identifying a therapy to treat the subject based on the preestablished classification Johnson discloses categorizing [classifying] the sample into categories [predefined classifications] (Johnson: [0021], [0129]) however does not discloses identifying therapy to treat a subject. Anglin discloses using data obtained to classify disease to a known category of a disease [preestablished classification] such as bronchiectasis, viral respiratory tract infections, asthma, etc., and to inform medical treatment or therapeutic strategies (Anglin: [0079]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson to incorporate classification of a disease, as taught by Anglin which helps refining medical treatment of a condition using measured analyte data by the graphene varactor (Anglin: [0006]).

Regarding Claim 5 (Original), the combination of Johnson and Anglin teaches the method of claim 1, wherein the container is flushed with an inert gas prior to placing the biological sample into the container Johnson discloses a cycle using a clean air carrier gas for purging sensor chamber [container is flushed] with clean air and restore sensor response after a sample vapor and before introducing another sample [prior to placing the biological sample into the container] (Johnson: [0071], [0077]).

Regarding Claim 6 (Original), the combination of Johnson and Anglin teaches the method of claim 1, the container comprising a sample port, wherein the biological sample is placed into the container through the sample port Johnson discloses a device comprising a sample chamber may include one or more inlet ports or entry points for introducing the sample [biological sample is placed into the container through the sample port] (Johnson: [0037]).

Regarding Claim 7 (Original), the combination of Johnson and Anglin teaches the method of claim 1, wherein the gas from the headspace is continuously drawn from the container and contacted with the chemical sensor element Johnson discloses analyzing number of samples process where VOC’s build up in the headspace is pulsed into the sensor chamber and the process repeated based on the number of samples [interpreted as continuously drawn from the container and contacted with the chemical sensor element] (Johnson: [0077]).

Regarding Claim 9 (Original), the combination of Johnson and Anglin teaches the method of claim 1, wherein the biological sample is heated to a temperature in the range of 25 degrees C to 40 degrees C prior to contacting the headspace with a chemical sensor element Johnson discloses a device may include a heater configured to raise temperature of biological sample heating the biological sample by 1, 5, 10, 20, 50, 75 deg. C or more (Johnson: [0050], [0055]). Examiner finds that the temperature ranges of 25 to 40 deg. C recited in the claim fall in the range of temperatures 1- 75 deg. C disclosed by Johnson which provides an overlap encompassing the claimed range of 25 to 40 deg. C which is sufficient to establish a prima facie case of obviousness for heating the sample and encouraging release of VOCs from the sample that would perform the same function providing the heating range recited in the claim limitation, see MPEP 2144.05.

Regarding Claim 10 (Original), the combination of Johnson and Anglin teaches the method of claim 1, wherein obtaining a biological sample comprises obtaining one or more of an organ biopsy, blood, urine, bile, sweat, feces, lymph, cerebrospinal fluid, amniotic fluid, pericardial fluid, peritoneal fluid, saliva, synovial fluid, serous fluid, sebum, bone biopsy, muscle biopsy, cheek swab biopsy, or isolated cells Johnson discloses a blood, urine, saliva, etc. are used as for biological sample (Johnson: [0061])

Regarding Claim 11 (Original), the combination of Johnson and Anglin teaches the method of claim 1, wherein volatile organic compounds (VOCs) from the biological sample that are present in the gas from the headspace interface with the discrete graphene varactors to influence sensed capacitance. Johnson discloses a process such as heating biological sample that encourage releasing of one or more volatile organic compounds (VOCs) from detection moieties and contacts via electronic communication with semiconductor material comprising graphene that and detect signal(s) with characteristics that include current, voltage, and resistance, etc., and change in that in signal characteristics [influence sensed capacitance] (Johnson [0031], [0051]-[0054], [0056], [0062]).

Regarding Claim 13 (Original), the combination of Johnson and Anglin teaches the method of claim 1, further storing additional data regarding the subject beyond sensed capacitance as part of the sample data set that is classified, the additional data comprising at least one of: prior disease states of the subject; age of the subject; results of a physical examination; symptoms experienced by the subject; and data regarding specific biomarkers of one or more disease states Johnson discloses data detected by a device that may include additional data such as the device is configured to detect ovarian cancer while additional data may be detected from biomarker(s) for lung cancer or any other cancer such as breast cancer (Johnson: [0052]).

Regarding Claim 20 (Original), Johnson teaches a method of treating a subject for a disease state comprising: obtaining a biological sample from the subject and placing it into a container having a headspace above or around the biological sample Johnson discloses a detection device kit chamber [container] comprising a sensor chamber and comprising a sample chamber configured to contain collected sample where the sensor chamber comprises a headspace (Johnson: [0030]- [0032], [0037], [0039]) 
contacting a gas from the headspace with a … sensor element… Johnson discloses a chamber comprising a sensor array chip and a volatile organic gases (VOCs) obtained from the headspace above cell cultures released from a sample contacts the sensor detectors on the chip where the detectors includes a semiconductor material and detection moiety comprising graphene (Johnson: [0031], [0038], [0051]-[0052], [claim 43])
classifying the sample data set into one or more preestablished disease state classifications Johnson discloses analyzing a summary of sensor responses data [data set] categorizes [classifying] the sample in defined categories of a disease [predefined classification] such as cancer, benign, or control sets (Johnson: [Fig. 4-5], [0010], [0012]-[0013], [0021], [0129]).

Johnson discloses using a sensor chamber and collecting data streams from sensing devices to include measurements [0079], however, Johnson does not expressly disclose sensing capacitance of graphene varactors to obtain dataset and identifying therapy to treat a subject
Anglin teaches
the chemical sensor element comprising one or more discrete graphene varactors; (Anglin: [Abs], [0006], [0023], [0056])
sensing and storing capacitance of the discrete graphene varactors to obtain a sample data set Anglin discloses a graphene varactor integrated into sensor and sensing capacitance of the element to determine changes in resonant and frequency based on contacting with a volume of gas from a sample in a device with the sensor and a raw data is generated and transmitted to be stored, for example, in a medical records (Anglin: [0006], [0055], [0070]-[0073], [0078]-[0079])
identifying a therapy to treat the subject based on the disease state classification Anglin discloses using data obtained to classify disease to a known category of a disease [preestablished classification] such as bronchiectasis, viral respiratory tract infections, asthma, etc., and to inform medical treatment or therapeutic strategies (Anglin: [0079]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson to incorporate chemical sensor element comprising one or more discrete graphene varactors and sensing and storing capacitance of the varactors to generate data set and identifying a therapy of a disease, as taught by Anglin which helps refining medical treatment of a condition using measured analyte data by the graphene varactor (Anglin: [0006]).

Claims 4, 8, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017 /0227491A1 - “Johnson”) in view of Anglin, Jr. et al. (US 2015/0338390 A1 – “Anglin”) in view of Shin et al. (US 2011/0059476 Al- “Shin”)

Regarding Claim 4 (Original), the combination of Johnson and Anglin teaches the method of claim 1, wherein the headspace above or around the biological sample includes a volume of a gas Johnson discloses a headspace comprising volatile organic compound above collected cell culture [biological sample] where the collected volatile organic or gases released from a sample [0100], and inert gases such as neon and nitrogen, used to clearing device to baseline (Johnson: [0006], [0015], [0053], [0077], [0100]). 
However, the combination of Johnson and Anglin does not expressly disclose a volume of gas. 
Shin teaches 
headspace… inclueds a volume of a gas Shin discloses a bioreactor with a gaseous headspace above an aqueous culture and includes an interior volume comprising a charge air with inert gas such as carbon dioxide measure at 5% volume (Shin: [0006], [0037]-[0038]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson to incorporate the volume of inert gas measured at headspace, as taught by Shin which helps analyzing cell culture when combined with low concentrations of VOC’s (Shin: [0083]).

Regarding Claim 8 (Original), the combination of Johnson and Anglin teaches the method of claim 1, wherein the biological sample is incubated in the container for a period of time before the gas from the headspace is contacted with a chemical sensor element Johnson discloses a cells [biological sample] is incubated at certain temperature to encourage release of sample gas and discloses a period for settling headspace vapor (Johnson: [0012], [0098]) however does not expressly discloses incubated for a period of time before gas contact the sensor. 
Shin discloses a culture is incubated for a period of time and after the incubation a gas sample is obtained to measure chemical species (Shin [0008]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson to incorporate a sample incubation period of time, as taught by Shin which helps analyzing cell culture chemical species (Shin: [0008]).

Regarding Claim 14 (Original), Johnson teaches a container for detecting a disease state Johnson discloses a device comprising chamber used for detecting a disease state (Johnson: [0058], [claim 31], comprising: 
a housing adapted to contain a biological sample of a subject, the housing defining a headspace
a … sensor element in fluid communication with the headspace, Johnson discloses a sensor element, semiconductor, comprising a detection moiety is capable of fluid communication with interior id sensor chamber headspace (Johnson: [claim 1], [0030])
Johnson discloses a volatile organic compound or gases released from a sample [0100], and inert gases such as neon and nitrogen, used to clearing device to baseline however Johnson does not expressly disclose a volume of gas.
Shin teaches 
the housing defining a headspace comprising a volume of a gas Shin discloses a bioreactor with a gaseous headspace above an aqueous culture and includes an interior volume comprising a charge air with inert gas such as carbon dioxide measure at 5% volume (Shin: [0006], [0037]-[0038]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson to incorporate the volume of inert gas measured at headspace, as taught by Shin which helps analyzing cell culture when combined with low concentrations of VOC’s (Shin: [0083]).
The combination of Johnson and Shin discloses a detection process for VOC in a headspace of a biological sample using detectors comprising a graphene material, however the combination does not expressly disclose a chemical sensor element comprising graphene varactors.
Anglin teaches 
a chemical sensor element; the chemical sensor element comprising one or more discrete graphene varactors (Anglin: [Abs], [0006], [0023], [0056])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Johnson and Shin to incorporate chemical sensor element comprising one or more discrete graphene varactors, as taught by Anglin which helps refining medical treatment of a condition using measured analyte data by the graphene varactor (Anglin: [0006]).

Regarding Claim 15 (Original), the combination of Johnson, Shin, and Anglin teaches the container of claim 14, further comprising a gas inlet conduit and a gas outlet conduit, the gas outlet conduit configured to be in fluid communication with the chemical sensor element Johnson discloses one or more valves [gas inlet conduit and a gas outlet conduit] that modulate fluid communication between detection moiety and the sensor chamber [ sensor element] (Johnson: [claim 1, 24], [0036]-[0037]).

Regarding Claim 16 (Original), the combination of Johnson, Shin, and Anglin teaches the container of claim 14, further comprising a chemical sensor chamber, wherein the chemical sensor element is disposed in the chemical sensor chamber; and a movable sealing member that can move between a first position and a second position Johnson discloses comprising a plunger that a user can move [movable sealing member] (Johnson: [0005], [0030], [0032], [0050]); wherein the chemical sensor element is in selective fluid communication with the headspace Johnson discloses a sensor element, semiconductor, comprising a detection moiety is capable of fluid communication with interior id sensor chamber headspace (Johnson: [claim 1], [0005], [0030]); wherein movement between the first position and the second position exposes the chemical sensor chamber to fluid communication with the headspace. Johnson discloses a sensor element, semiconductor, comprising a detection moiety is capable of fluid communication with interior id sensor chamber headspace and using a plunger to encourage the released VOC to contact the detector (Johnson: [0030], [0037], [0050]).

Regarding Claim 17 (Original), the combination of Johnson, Shin, and Anglin teaches the container of claim 16, wherein the movable sealing member is a plunger Johnson discloses comprising a plunger that a user can move [movable sealing member] (Johnson: [0032], [0050]).

Regarding Claim 18 (Original), the combination of Johnson, Shin, and Anglin teaches the container of claim 14, wherein the volume of the gas in the headspace comprises 0.5 % to 50% of a total volume of the container Shin discloses a charge of air in the interior space adapted to gases such as carbon dioxide comprising 5% of volume which is a percentage that falls in the rage recited in the claim limitation (Shin: [0006], [0028], [0038]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson to incorporate the volume of gas comprises 0.5% to 50% at headspace, as taught by Shin which helps analyzing cell culture when combined with low concentrations of VOC’s (Shin: [0083]).

Regarding Claim 19 (Original), the combination of Johnson, Shin, and Anglin teaches the container of claim 14, further comprising a partition that is configured to be opened or closed during use Shin discloses a glass reactor [container] comprising a two halves [partitions] configured to be closed together [interpreted as partitions that is conferred to be opened or closed during use] when used to create a liquid tight seal (Shin: [0007], [0027]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson and Anglin to incorporate a container comprising partitions that maybe open or closed, as taught by Shin which helps analyzing cell culture (Shin: [0083]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017 /0227491A1 - “Johnson”) in view of Anglin, Jr. et al. (US 2015/0338390 A1 –“Anglin”) in view of Goldsmith (US 2015/0307936A1)

Regarding Claim 12 (Original), the combination of Johnson and Anglin teaches the method of claim 1, wherein sensing and storing capacitance of the graphene varactors to obtain a sample data set is performed across a range of bias voltages, Johnson and Anglin discloses sensing and storing capacitance as disclosed in claim 1 (Anglin: [0006], [0055], [0070]-[0073], [0078]-[0079]) where Johnson additionally discloses a measuring change in voltage [0043]-[0044], [0056], [0072]), however, the combination does not discloses bias voltage and range from -3 V to +3 V.
Goldsmith teaches
wherein the range of bias voltages is from -3 V to 3 V. Goldsmith discloses a graphene chip configured to change electrical properties when exposed to antibodies that corelate to a particular biomarker bonded and apply bias voltages across the voltages with a range of -1 V and +1 V (Goldsmith: [0049], [0053], [0080], [0133]). Examiner finds the range of bias voltages for sensing capacitance to obtain sample data is performed across a range of -3 V to +3 V as recited in the claim which may include the range of  -3 V, - 2.5 V, - 2.0 V, -1.5 V, -1.0 V, -0.5 V, 0.5 V, 1.0 V, 1.5 V, 2.0 V, 2.5 V, 3.0 V, (see, Applicant, p. 11), whereas the voltage comprising DC bias range -1 V to +1 V disclosed in Goldsmith is encompassing a narrower range for sensing capacitance voltage range of  -3 V to +3 V which is sufficient to establish a prima facie case of obviousness for applying a lower and upper bound of ranges that would perform the same function sensing capacitance across rang of bias voltages for obtaining a sample data set recited in the claim limitation, see MPEP 2144.05.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson and Anglin to the voltage bias rang of graphene chip, as taught by Goldsmith which helps improving blood chemistry analysis and reduce cost of testing (Goldsmith: [0010]).


Response to Amendment/Argument
Applicant's arguments filed 09/20/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 6-8. 
In response to the Applicant argument that “Johnson, does not include a graphene varactor nor does it utilize capacitance, and it would not be proper to modify the primary reference Johnson to include a graphene varactor according to the requirements of MPEP § 2143.0l(VI), because such a modification would change the principle of operation of Johnson” as recited, Examiner respectfully disagree. Johnson invention is directed to detection of volatile compounds related to biomolecules teaching a device and a method for detecting moiety (e.g. carbohydrate) from a biological sample for detecting a disease using a graphene semiconductor ([0033], [0045]). Johnson also discloses using a sensor and a sensor chamber for fluid communication ([0005], [0038], [0077]). Anglin invention is directed to exhaled breath chemical sensors teaching a device and a method for detection of moiety (e.g. hydrocarbon) form a biological sample for monitoring a disorder or a disease using chemical sensor ([0004]-[0005],  [0073]). As such, the references are in the same field of endeavor for analyzing biological compounds for detecting and monitoring a disease. Therefore, it would be obvious to one of ordinary to have modified Johnson graphene semiconductor used to generate data from a biological sample and to incorporate using the chemical sensor comprising discrete graphene varactors (capacitance) in Anglin to perform the same function for generating data from a biological sample without changing the principle of operation of Johnson. As such as such the teachings of the references are sufficient to render the claims prima facie obvious.
Applicant argues in reference to in re Ratti, 270 F.2d 810, 813, that modifying Johnson to include a graphene varactor would change the principle of operation in Johnson, Examiner asserts that while in re Ratti claim is directed to a seal requires resilience operation, the primary reference discloses a seal construction require rigidity for operation which the court finds the suggested references change the principle each seal and construction was designed to operate (i.e. resilient or rigid). In contrast Johnson claims are directed to a detection device for detecting compounds from a sample using a semiconductor and Anglin claims are directed to a device for detection of analyte comprises analyte sensor comprising a graphene-based variable capacitor. In addition, Examiner finds that the applicant is addressing each reference individual to teach all the claim elements and one cannot show nonobviousness by arguing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hence, Examiner finds that the Applicant argument is unpersuasive and therefore the 103 rejection remains. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626    

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626